Exhibit 10.2


 
AGREEMENT TO TERMINATE VOTING AGREEMENT
 
THIS AGREEMENT ( this “Agreement”) is entered into as of April 14, 2009 (the
“Termination Date”), by and among each of the persons listed under the caption
“The AAI Group” on the signature pages hereto (the “AAI Group”), each of the
persons listed under the caption “The Founders Group” on the signature pages
hereto (the “Founders Group”), and American Apparel, Inc. (f/k/a Endeavor
Acquisition Corp.), a Delaware corporation (the “Company”).  Capitalized terms
used but not defined herein have the respective meanings set forth in the Voting
Agreement (as defined below).
 
WHEREAS, the AAI Group, the Founders Group and the Company entered into that
certain Voting Agreement, dated as of December 12, 2007 (the “Voting
Agreement”), relating to the voting by the AAI Group and the Founders Group of
shares of common stock, par value $0.0001 per share, of the Company (“Common
Stock”), owned beneficially or of record by the AAI Group and the Founders
Group; and
 
WHEREAS, the parties hereto desire to terminate the Voting Agreement in its
entirety.
 
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants set forth herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:
 
ARTICLE I
 
TERMINATION
 
SECTION 1.01        Termination of Voting Agreement.  Each of the members of the
AAI Group, each of the members of the Founders Group and the Company hereby
agree that the Voting Agreement and all of the respective parties’ obligations
thereunder shall terminate and be of no further force and effect as of the
Termination Date.
 
ARTICLE II
 
GENERAL PROVISIONS
 
SECTION 2.01        Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.
 
SECTION 2.02        Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the law of the State of Delaware applicable to
contracts executed in and to be performed in that State.
 
1

--------------------------------------------------------------------------------


 
SECTION 2.03        Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
 

 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.




AMERICAN APPAREL, INC.




By:
/s/ Dov Charney
   
Name:   Dov Charney
   
Title:     President and Chief Executive Officer
 





STOCKHOLDERS:


The Founders Group:




/s/ Jonathan J. Ledecky
 
JONATHAN J. LEDECKY
     
CULLEN EQUITIES UK LIMITED
      By:
/s/ Eric Watson
     
/s/ Jay H. Nussbaum
 
JAY H. NUSSBAUM
     
/s/ Kerry Kennedy
 
KERRY KENNEDY
     
/s/ Robert B. Hersov
 
ROBERT B. HERSOV
     
/s/ Edward J. Mathis
 
EDWARD J. MATHIS
     
/s/ Richard Y. Roberts
 
RICHARD Y. ROBERTS
 

 
 
 
[Signature Page to Agreement to Terminate Voting Agreement]


--------------------------------------------------------------------------------




The AAI Group:




/s/ Dov Charney
 
DOV CHARNEY
 








